1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   NATURAL THOUGHTS, INC.,                              Case No.: 17cv2148-BEN-LL
12                                       Plaintiff,
                                                          ORDER DENYING: (1) JOINT
13   v.                                                   MOTION TO CONTINUE
                                                          BRIEFING SCHEDULE; AND
14   PERFORMANCE TOUCH, LLC; THE
                                                          (2) JOINT MOTION TO MODIFY
     HYGENIC CORPORATION;
15                                                        SCHEDULING ORDER WITHOUT
     PERFORMANCE HEALTH HOLDINGS
                                                          PREJUDICE
16   CORPORATION; and DOES 2-10,
17                                   Defendants.          [ECF Nos. 86, 87]
18
19         Currently before the Court are the Parties’: (1) “Joint Motion to Continue Briefing
20   Schedule and Hearing Date on Pending Motions” [ECF No. 86]; and (2) “Joint Motion to
21   Modify Scheduling Order and Continue Deadlines for 60 Days To Allow Parties to
22   Participate in Private Mediation” [ECF No. 87].
23         In the Parties’ Joint Motion to Continue Briefing Schedule, the Parties request a
24   two-week extension of the deadlines to complete any remaining briefing on: (1)
25   Defendants’ Motion for Summary Judgment [ECF No. 61]; (2) Defendants’ Motion to
26   Exclude Expert Testimony [ECF No. 70]; and (3) Plaintiff’s Ex Parte Application [ECF
27   No. 79]. In support, the Parties state the extension is warranted so that the Parties can
28   avoid incurring “additional litigation expenses” while the Court rules on the Parties’

                                                      1
                                                                                    17cv2148-BEN-LL
1    “Joint Motion to Modify Scheduling Order.” Id. at 2.
2          However, after reviewing the Parties concurrently filed “Joint Motion to Modify
3    Scheduling Order,” the Court finds it is not clear what relief the Parties are actually
4    seeking in this second motion. Although the Parties characterize the motion as a request
5    to “modify” the scheduling order, they also state they are effectively seeking a “stay” of
6    the entire case. See ECF Nos. 86 at 2; 87 at 3.1 The Parties have therefore not made clear
7    whether they are requesting: (1) that the entire case be stayed; (2) that the dates and
8    deadlines set forth in the Court’s Scheduling Order be modified (without a stay); or (3)
9    that the entire case be stayed for a certain period of time and that the deadlines set forth in
10   the Court’s Scheduling Order be modified accordingly.
11         For the above reasons, the Parties’ Motions are DENIED WITHOUT
12   PREJUDICE. If the Parties re-file their Motions, they are directed to clearly set forth the
13   relief they are seeking.
14         IT IS SO ORDERED.
15
16   Dated: May 13, 2019
17
18
19
20
21
22
23
24
25
     1
       For example, the Parties state that should the Court grant their Joint Motion to Modify
26   the Scheduling Order, than all of the briefing dates and hearing dates for any pending
27   motions and the Parties’ agreements regarding various discovery deadlines would
     somehow automatically be continued by sixty days. ECF No. 86 at 4. This is more
28   consistent with a stay of the entire case than an extension of the Court’s deadlines.
                                                    2
                                                                                     17cv2148-BEN-LL
